--------------------------------------------------------------------------------

 


Exhibit 10.95
 
 CONFIDENTIAL TREATMENT REQUESTED.   [*] Indicates that the confidential portion
has been omitted from the filed exhibit and filed separately with the Securities
and Exchange Commission.




AMENDMENT FIVE TO UNDERGROUND COAL SALES AGREEMENT


THIS AMENDMENT FIVE TO UNDERGROUND COAL SALES AGREEMENT (“Amendment Five”), by
and between SAN JUAN COAL COMPANY, a Delaware corporation (referred to herein as
“SJCC”) and PUBLIC SERVICE COMPANY OF NEW MEXICO, a New Mexico corporation, and
TUCSON ELECTRIC POWER COMPANY, an Arizona corporation (collectively referred to
herein as the “Utilities”) (with SJCC and Utilities herein sometimes
collectively referred to as “Parties”), further amends that certain Underground
Coal Sales Agreement, dated August 31, 2001, as amended (the “UG-CSA”), between
SJCC and the Utilities.


RECITALS


WHEREAS, SJCC and the Utilities desire to implement the Capital True Up
Adjustment as provided for in the UG-CSA and the Capital True Up Agreement,
dated August 31, 2001 (“CTUA”);
 
WHEREAS, SJCC and the Utilities desire to confirm and incorporate the values for
Moriginal, NPVC, and NPVD that have been determined by the Parties as provided
for in the UG-CSA and the CTUA;
 
WHEREAS, SJCC and the Utilities desire to clarify the reimbursement rights and
obligations of the Parties concerning certain costs SJCC incurs in connection
with its performance under the UG-CSA, specifically including costs (including
legal costs) to resolve actual or potential claims arising from oil and gas
lease conflicts with SJCC’s rights under the Coal Leases that involve permitting
and regulatory requirements and other matters arising from the oil and gas
conflicts, and including costs SJCC incurs to collect, dispose, process, sell
and otherwise manage gas from the point such gas is removed from the mine to
mitigate its environmental impact considering the impact of alternative actions;
 
WHEREAS, SJCC and the Utilities desire to allow District 300 to be extended to
the south by including the District 300 extension area in the Coal Leases as
defined in the UG-CSA, modifying the Joint Committee authority, and defining the
terms for reimbursement of certain costs associated with the District 300
extension;
 
WHEREAS, SJCC and the Utilities desire to update certain references in the
UG-CSA in light of the termination of the Waste Disposal Agreement and the
execution of the Coal Combustion Byproduct Disposal Agreement, dated and
effective January 1, 2008 (“CCB-DA”); and
 
WHEREAS, the Parties desire to confirm the termination of the CTUA in accordance
with Section 1.1 of the CTUA.
 
NOW THEREFORE, in consideration of the terms, covenants and agreements contained
in this Amendment Five and for other good and valuable consideration, the
Utilities jointly and severally agree with SJCC as follows:

 
 
 

--------------------------------------------------------------------------------

 
AGREEMENT


1.  
Effective January 1, 2008, the UG-CSA is amended by deleting the following
language in Section 8.2 “Mining and Reclamation Component” (A) “Base CIE Amount”
(1)(i) “Capital True Up Adjustment”:

 
A one-time capital true up adjustment will be made, in dollars per Ton, pursuant
to the Capital True Up Agreement.  The Capital True Up Adjustment will be made
according to the following formula:
 
Base CIEtrue up adj = Base CIEOriginal + Capital True Up Adjustment
 
Where the Capital True Up Adjustment will be determined as provided for in the
Capital True Up Agreement, if it is positive it will increase the Base
CIEOriginal and if it is negative it will decrease the Base CIEOriginal.
 
And replacing it with the following language:
 
The Capital True Up Adjustment will be made according to the following formula:
 
Base CIEtrue up adj = Base CIEOriginal -$[ * ]
 
2.  
Effective January 1, 2008, the UG-CSA is amended by deleting the following
language in Section 8.2 “Mining and Reclamation Component” (A) “Base CIE Amount”
(1)(i) “Tax and Depletion Adjustment”:

 
Where, the Moriginal, NPVC, and NPVD values shall be determined as provided for
in the Capital True Up Agreement.
 
And replacing it with the following language:
 
Where, the value for Moriginal shall be [ * ], the value for NPVC shall be [ *
], and the value for NPVD shall be [ * ].
 
3.  
Effective January 1, 2007, the UG-CSA is amended by deleting the following
paragraph in Exhibit F “Operating Costs” Section A “Rentals and Royalties”:

 
Rentals, royalties, overriding royalties, other retained interests, charges,
fees and all other payments paid or incurred for real property used or to be
used by SJCC in connection with work under this Agreement and/or in connection
with any lease or sublease related to the SJCC Site Area and the lease
acquisition costs for NM HC-0004 and NM 28093 Mod 1.  Recovery of the NM 28093
Mod 1 lease acquisition costs and other costs incurred in acquiring, developing,
assessing, or otherwise preparing for delivery of coal from NM 28093 Mod 1 shall
be pursuant to the UG-CSA and contingent on delivery of coal to Utilities from
NM 28093 Mod 1.
 
And replacing it with the following paragraph:
 
Rentals, royalties, overriding royalties, other retained interests, charges,
fees and all other payments paid or incurred for real property used or to be
used by SJCC in connection with work under this Agreement and/or in connection
with any lease or sublease related to the SJCC Site Area, and the lease
acquisition costs for NM HC-0004, NM 28093 Mod 1, and NM 28093 Mod 2.
 
 
 
2

--------------------------------------------------------------------------------

 
 
4.  
Effective January 1, 2007, the UG-CSA is amended by inserting the following
language at the end of Exhibit F “Operating Costs”:

 
 
J.
All costs that SJCC incurs to resolve actual or potential claims that arise due
to oil and gas interests on lands within the Coal Leases that may limit, in
SJCCs reasonable judgment, SJCC’s ability to perform its obligations under the
UG-CSA.  Such costs include, without limitation, payments to, and funding
arrangements with, oil and gas lease interest-holders to resolve such claims.

 
 
K.
Any cash proceeds or cash value of marketable instruments, such as environmental
allowances, received by SJCC from the collection, disposal, processing, sale or
management of gas from the Coal Leases from the point such gas is removed from
the mine due to activity SJCC undertakes that is not applied against payments
and funding arrangements as provided in Exhibit F Paragraph J shall be credited
against cost of collection activity billed to Utilities.  In the event that SJCC
invests capital for the collection, disposal, processing, sale or management of
gas from the Coal Leases and receives cash proceeds or cash value of marketable
instruments such as environmental allowances, the Parties shall refer that
matter to the Joint Committee to determine whether, in light of the Operating
Costs reimbursed by the Utilities and the capital investment of SJCC with
respect to those gas collection, disposal, processing, sale or management
activities, all or any portion of such proceeds shall be credited against cost
of collection activity billed to Utilities.  Notwithstanding the foregoing,
income tax credits received by SJCC shall not be credited against cost of
collection activity billed to Utilities.

 
5.  
Effective January 1, 2007 the UG-CSA is amended by deleting the following
paragraph in Exhibit F “Operating Costs” Section H “Legal Fees and Expense”:

 
Actual fees and expenses of outside attorneys employed by SJCC for work directly
related to SJCC's work under this Agreement, except that such fees and expenses
related to disputes or litigation between Utilities and SJCC arising out of this
Agreement, or negotiation of other agreements, shall be excluded.  SJCC shall
consult with Utilities with respect to the selection of such outside attorneys.
 
And replacing it with the following paragraph:
 
Actual fees and expenses of outside attorneys employed by SJCC for work directly
related to SJCC's work under this Agreement, including but not limited to actual
fees and expenses of outside attorneys employed by SJCC to resolve actual or
potential claims that arise due to oil and gas interests on lands within the
Coal Leases that may limit, in SJCCs reasonable judgment, SJCC’s ability to
perform its obligations under the UG-CSA.  Provided, however, that such fees and
expenses related to disputes or litigation between Utilities and SJCC arising
out of this Agreement, or negotiation of other agreements, shall be
excluded.  SJCC shall consult with Utilities with respect to the selection of
such outside attorneys.
 
6.  
Effective January 1, 2007 the UG-CSA is amended by inserting the following
paragraph at the end of Section 7.1 “Mining Plans and Methods” of the UG-CSA:

 
 
C)
Activity that SJCC undertakes in SJCC’s reasonable judgment, beyond venting, to
collect, dispose, process, sell and otherwise manage gas from the point such gas
is removed from the mine to mitigate its environmental impact is work under this
Agreement.

 
 
 
3

--------------------------------------------------------------------------------

 
 
7.  
Effective January 1, 2008, the UG-CSA is amended by deleting the following
language in Exhibit F “Operating Costs” Paragraph J:

 
All costs that SJCC incurs to resolve actual or potential claims that arise due
to oil and gas interests on lands within the Coal Leases that may limit, in
SJCC’s reasonable judgment, SJCC’s ability to perform its obligations under the
UG-CSA.  Such costs include, without limitation, payments to and funding
arrangements with oil and gas lease interest-holders to resolve such claims.
 
And replacing it with the following paragraph:
 
The following percentages of the costs that SJCC incurs to resolve actual or
potential claims that arise due to oil and gas interests on lands within the
Coal Leases that may limit, in SJCC’s reasonable judgment, SJCC’s ability to
perform its obligations under the UG-CSA: [ * ] of such costs related to Section
36, Township 30 North, Range 15 West, N.M.P.M. and [ * ] of such costs related
to the area covered by the remainder of the Coal Leases.  Such costs subject to
these percentages include, without limitation, payments to and funding
arrangements with oil and gas lease interest-holders to resolve such claims.
 
8.  
Effective January 1, 2008, Section 6.4 “Waste Disposal Area” of the UG-CSA is
amended by deleting the following paragraph:

 
In connection with the Waste Disposal Agreement dated July 27, 1992, as amended,
SJCC will maintain, to the extent permitted by, and in compliance with,
applicable laws, regulations and permits, suitable waste disposal areas within
the SJCC Site Area.  “Waste” shall be defined as material disposed of pursuant
to the Waste Disposal Agreement.
 
And replacing it with the following paragraph:
 
In connection with the Coal Combustion Byproduct Disposal Agreement dated
January 1, 2008, SJCC will maintain, to the extent permitted by, and in
compliance with, applicable laws, regulations and permits, suitable waste
disposal areas within the SJCC Site Area.  “Waste” shall be defined as material
disposed of pursuant to the Coal Combustion Byproduct Disposal Agreement.
 
9.  
Effective when it is approved by the United States Bureau of Land Management,
the second modification to Federal Coal Lease NM 28093 (“NM 28093 Mod 2”) is
hereby added to the Coal Leases.  Specifically, the UG-CSA is amended by adding
the following coal lease description to Exhibit “A” “Coal Leases”:

 
NM 28093 Mod 2 – Modification to Federal Coal Lease NM 28093, the Deep Lease,
approx. 448.36 acres.
 
Township 29 North, Range 15 West, NMPM, approx. 127.46 acres
 
Section 1: Gov’t Lot 1, Gov’t Lot 2, SE/4 NE/4, E/2 E/2 SW/4 NE/4
 
Township 29 North, Range 14 West, NMPM, approx. 320.9 acres
 
Section 6: N/2
 
 
4

--------------------------------------------------------------------------------

 
 
The Exhibit A map attached to this Amendment Five replaces and supersedes the
prior Exhibit A map.
 
10.  
Effective January 1, 2007, Section 10.3 “Authority” of the UG-CSA is amended by
adding the following paragraph:

 
 
H)
SJCC shall not extend mining operations into Section 6, Township 29 North, Range
14 West NMPM, unless the Joint Committee passes a resolution approving mining in
Section 6, Township 29 North, Range 14 West NMPM, before February 28, 2009.  The
decision of any Party not to consent to such a resolution shall not be subject
to challenge, by arbitration or otherwise.

 
11.  
Effective January 1, 2007, the UG-CSA is amended by inserting the following
language at the end of Exhibit F “Operating Costs”:

 
L.           District 300 Extension
 
 
1.
Costs incurred to address surface facility and property ownership including but
not limited to purchase, damage mitigation payments, alternative arrangement
payments, area clean up costs, cost to dispose of unwanted items, and
compensation payments for loss of use or inconvenience of property interests in
Section 6, Township 29 North, Range 14 West N.M.P.M. and Section 1, Township 29
North, Range 15 West N.M.P.M.

 
 
2.
SJCC will credit against Operating Costs any value realized due to the disposal
of any assets acquired to address surface facility and property ownership in
Section 6, Township 29 North, Range 14 West, NMPM, and Section 1, Township 29
North, Range 15 West, NMPM, to the Utilities.  If SJCC incurs a penalty, as
described in Exhibit F Section L (3), the credit above will be reduced by an
amount equal to the total salvage value multiplied by the SJCC penalty amount ([
* ] of the amount of actual costs that exceed the high estimate for the costs in
the penalty-incentive cost pool described below) divided by the total actual
cost incurred in the penalty-incentive cost pool.  All values adjusted for
inflation.

 
 
3.
For the District 300 extension area in Section 6, Township 29 North, Range 14
West N.M.P.M. and Section 1 Township 29 North, Range 15 West N.M.P.M., SJCC may
earn an incentive, which is an amount to be added to operating costs, or incur a
penalty, which is a reduction factor applied to certain operating costs as
described below:

 
a.           Any incentive amount earned will be added to operating costs and if
eligible, will be subject to the depletion adjustment described in Section 8.2
“Mining and Reclamation Component” (C) “Reimbursable Operating Costs” (1).
 
b.           The incentive and penalty will be determined by comparing actual
costs to forecast costs for cost types in the District 300 penalty-incentive
cost pool.  Cost types in the District 300 penalty-incentive cost pool are
surface rights costs (the costs described in Exhibit F Paragraph L(1)),
subsidence and location mitigation costs, and lease acquisition costs excluding
permitting, exploration drilling, oil and gas conflict resolution costs, and
work done by current embedded staff (administrative, engineering, land, and
legal).
 
 
 
5

--------------------------------------------------------------------------------

 
 
c.           The District 300 penalty-incentive cost pool targets are $[ * ] for
the low target, $[ * ] for the expected target, and $[ * ] for the high
target.  These targets are in January 2007 dollars and do not include any tax or
royalty roll up effects.
 
d.           If SJCC’s actual costs, invoiced for cost types in the District 300
penalty-incentive cost pool, exceed the high target, both adjusted for inflation
to the evaluation period, SJCC will only invoice [ * ] of costs that exceed the
high target adjusted for inflation for cost types in the District 300
penalty-incentive cost pool.
 
e.           If the Joint Committee approves the resolution to approve mining in
Section 6 Township 29 North, Range 14 West, N.M.P.M. required by Section 10.3
“Authority” Paragraph “H”, and SJCC mines more than 3.3 million tons from the NM
28093 Mod 2 area, SJCC will be eligible for the following incentive amounts, as
applicable:
 
(1)           An incentive equal to [ * ] of the difference between the high
target and SJCC’s actual costs, both adjusted for inflation to the time of the
evaluation, if SJCC’s actual costs adjusted for inflation fall between and the
high and expected District 300 penalty-incentive cost pool targets adjusted for
inflation, or
 
(2)           If SJCC’s actual costs, adjusted for inflation, fall below the
expected District 300 penalty-incentive cost pool target also adjusted for
inflation SJCC will earn a [ * ] incentive for the difference between the
expected and high target plus an additional incentive equal to [ * ] of the
difference between the expected target estimate and SJCC’s actual costs, both
adjusted for inflation to the evaluation time.
 
f.           SJCC will calculate and invoice the incentive earned, if any, for
the surface rights and lease cost portion of the District 300 penalty-incentive
cost pool when SJCC mines more than 3.3 million tons from the NM 28093 Mod 2
area, and the Utilities shall pay the amount invoiced.
 
g.           SJCC will reassess the District 300 penalty-incentive cost pool
once the full costs of the project are known and invoice or credit any incentive
difference assessed and invoiced in Paragraph L of Exhibit F, above.  However,
in any case, the final calculation of the incentive amount shall take place no
later than December 31, 2013, unless otherwise agreed by the Parties, and
utilize a forecast for any items that are not then resolved.
 
 
4.
Due to the unique circumstances the Parties shall use the following inflation
adjustments for purposes of Exhibit F, Paragraph L only: The deflator used for
making inflation adjustments to the District 300 surface rights portion of the
penalty-incentive cost pool targets and actual costs will be line 11 of Bureau
of Economic Analysis Table 1.1.9, Gross Private Domestic Investment,
Residential.  All other penalty-incentive cost pool targets and actual costs
incurred will use line 1 of Table 1.1.9, Gross Domestic Product Implicit Price
Deflator.  The base deflator for all penalty-incentive cost pool targets of
Exhibit F, Paragraph L.3.c shall be the first quarter 2007 and, for actual costs
incurred, shall be the quarter in which such cost was incurred.

 
 
 
6

--------------------------------------------------------------------------------

 
 
12.  
In consideration for the other terms and conditions of this Amendment and Joint
Committee Resolution Number 4, including the credits and invoicing agreements
described, which are full and final satisfaction of disputes about costs
incurred: (a) to fund arrangements to extinguish actual or potential claims that
arise due to oil and gas interests on lands within the Coal Leases; (b) in
permitting and regulatory compliance activities necessitated by oil and gas
leases and associated activities; (c) for fees and related costs incurred by
attorneys in attempting to resolve oil and gas lease and associated development
conflicts; (d) to collect, dispose, process, sell and otherwise manage gas from
the point such gas is removed from the mine to mitigate its environmental impact
prior to December 31, 2007, the Utilities and SJCC each hereby withdraw any and
all claims concerning whether Utilities have an obligation to reimburse or
otherwise make payment to SJCC for these costs.  Each hereby releases and
forever discharges the other from any and all claims, potential claims,
obligations and liabilities of any kind or character of whatever nature, whether
known or unknown, suspected or unsuspected, direct or indirect, which arose at
any time before December 31, 2007 in connection with these costs.

 
13.  
The Parties have reached agreement on the Capital True Up Adjustment and the
values for NPVD, NPVC, and Moriginal.  Therefore, the Parties agree that the
CTUA is hereby terminated.  This provision constitutes the Notice of Termination
provided for in CTUA Section 1.1(A).

 
14.  
Capitalized terms used herein shall have the meaning defined herein or in the
UG-CSA.

 
15.  
All other provisions of the UG-CSA not specifically amended by this Amendment
Five remain in full force and effect.  This Amendment Five shall be effective in
accordance with its terms upon execution by all Parties.

 

 
7

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on their behalf by their respective officers, thereunto duly authorized.
 


Public Service Company of New Mexico


 


By:           /s/ John Myers
   
Name:      John Myers
   
Title:        V.P. Power Production
 
Date:                      12/18/07
           
Tucson Electric Power Company
                     
By:           /s/ David Hutchens
   
Name:      David Hutchens
   
Title:        Vice President
 
Date:                      12/19/07
           
San Juan Coal Company
                     
By:           /s/ Evan Y. Jones
   
Name:      Evan Y. Jones
   
Title:        V.P. SJCC
 
Date:                      12/21/07


 
 8

--------------------------------------------------------------------------------